Citation Nr: 1203242	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran had active military service with the Philippine Commonwealth Army (USAFFE) from September 1942 to March 1946.  The Veteran died in April 1968; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists as the cause of his death in April 1968 shock and hemorrhage, secondary to a vehicular accident.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  The Veteran's fatal shock and hemorrhage, secondary to vehicular accident, are not shown to be causally related to service.

4.  At the time of the Veteran's death, there were no due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions, or those based on evidence in the file at date of death.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).

2.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In cases of service connection for the cause of death, notice must also include information on what disabilities the Veteran was service connected for at the time of death, and how to establish service connection for additional disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A November 2009 letter sent to the appellant advised her of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The elements of an accrued benefits claim were addressed in the May 2009 rating decision.  As this type of claim is decided based on the evidence of record when the Veteran died, additional notice would serve no purpose.  Therefore, adequate notice was provided to the appellant.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before VA.  No medical opinion has been obtained in light of the evidence of record regarding the Veteran's death; the evidence of record is sufficient for adjudication.  38 C.F.R. § 3.159.  As discussed in greater detail below, the evidence of record does not show the Veteran's shock and hemorrhage, secondary to vehicular accident, to be causally related to service or any service-connected disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the issues at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a Veteran dies from a service-connected disability, VA shall pay DIC to the Veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran will be considered service connected when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Certain diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2011).  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  

The appellant contends that the Veteran developed a nervous condition and bilateral hearing loss during his military service, and that these conditions materially contributed to his fatal vehicular accident in April 1968.

Unfortunately, the record contains no competent evidence supporting the appellant's theory.  

The Veteran had recognized active military service with the Philippine Commonwealth Army (USAFFE) from September 1942 to March 1945.  

No inservice treatment for shock, hemorrhage, or injuries relating to a vehicular accident is shown during his active duty service.  A February 1946 separation examination noted that the Veteran's ears and psychiatric status were normal.  It also noted that the Veteran denied having any significant diseases, wounds or injuries during service.

An April 1968 death certificate noted that the Veteran died in April 1968.  The report listed the cause of death as shock and hemorrhage, secondary to a vehicular accident.

At the time of the Veteran's death, service connection was not in effect for any disability.    

In August 2009, the Veteran's spouse filed a claim seeking service connection for the Veteran's death.  She reported that the Veteran had died in a hit and run car accident due to his nervousness and hearing defect because of war shock.

While competent to report symptoms manifested by the Veteran, the appellant is not competent to diagnose a psychiatric or hearing loss disability.  Nor is she competent to then link either of these conditions to the Veteran's military service.  Finally, she is not competent to opine that either of these conditions materially contributed to the Veteran being involved in a fatal hit and run motor vehicle accident.  She lacks the specialized knowledge and training required to render such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Service treatment records reflect no treatment for or complaints related to shock, hemorrhage, hearing loss, psychiatric disorders, or injuries relating to a vehicular accident.  Moreover, the February 1946 separation examination noted that the Veteran's ears and psychiatric status were normal.  It also noted that the Veteran denied having any significant diseases, wounds or injuries during service.  Finally, the Veteran's death occurred over twenty-one years after his discharge from the service due to conditions which the physician completing the death certificate found to be secondary to a post service vehicular accident.

The Board further observes that accrued benefits claims are decided based on the evidence of record when the Veteran died.  See Castellano v. Shinseki, No. 09-3386 (U.S. Vet. App. Dec. 22, 2011); 38 C.F.R. § 3.1000(d)(4).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.

III.  Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in April 1968.  Accordingly, the former provisions concerning accrued benefits apply.

Although the appellant is deemed to have made a timely request for entitlement to accrued benefits, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been finally adjudicated by VA.  38 C.F.R. § 3.1000(d)(5).

Accordingly, there is no basis under which accrued benefits may be granted. Therefore, entitlement to accrued benefits must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


